 AMERICAN ART INDUSTRIES, INC.American Art Industries, Inc. and General SalesDrivers and Allied Employees, Local Union No.198, affiliated with the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpersof America. Case 12-CA-3697 (1-2)March 20, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn December 18, 1967, Trial Examiner ThomasN. Kessel issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to, Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mendations of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,American Art Industries, Inc., Miami, Florida, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order as herein modified.1.Amend subparagraph (a) of paragraph 2 ofthe Trial Examiner's Recommendations by insertingbetween the words "positions" and "and" thephrase "without prejudice to their seniority orother rights and privileges...."2. Insert a new subparagraph (c) of paragraph 2of the Trial Examiner's Recommendations, to readas follows, and reletter present subparagraphs (c)and (d), as "(d)" and "(e).""(c) Notify the above-named employees, if571presently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the' SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."'The Respondent excepts to the credibility resolutions made by the TrialExaminer It-is the Board's established policy not to overrule a Trial Ex-aminer's resolutionsas to the credibility unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. Such a con-clusion is not warranted herestandard Dry Wall Products, Inc,91 NLRB544, enfd 188 f 2d 362 (C A 3)The Respondent also contends that the Trial Examiner was biasedagainst it,but our examination of the record reveals no basis for this con-tentionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS N.KESSEL,TrialExaminer:Uponcharges filedNovember 28 and 29,1966, byGeneral Sales Drivers and Allied Employees, LocalUnion No.198, affiliatedwith theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,hereincalled the Union,against American Art Industries,Inc.,herein called the Respondent,theGeneralCounsel of the NationalLaborRelations Board,herein called the Board,by the,Regional Directorfor Region 12, issued his complaint dated February8, 1967.The complaint alleges the Respondent'sviolation of Section 8(a)(1), (3), and(4) of theAct. TheRespondent's answer filed thereto deniesthe statutory violations alleged. Pursuant to noticea hearing was held before me at Miami,Florida, onMarch 27,1967. All parties were represented bycounsel.The Respondent was also represented byits president.Pursuant to the General Counsel's motion at thehearing I ruled that my decision in the instant casewould be deferred until the Board issued its deci-sioninAmericanArtIndustries,.Inc.,Case12-CA-3577 (1-2),' and that I would'notice andbe bound in the instant case by the Board's findingsin its decision to the extent that such findings arerelevant to an issue herein.I further ruled that theinstant record would be kept open until issuance ofthe Board's decision at which time I would orderthe parties to show cause why the record should notbe closed.Following issuance of the Board's deci-sion I sent the parties the foregoing order dated Au-gust 15,1967, instructing them to file their respon-ses with me on or before August 25. No responseshaving been received by that date I issued an orderdated August28, 1967,notifying the parties thatthe proceedings in Case 12-CA-3577(1-2), in-cluding the Board'sdecision,would be judicially'Now reported at 166 NLRB No 109170 NLRB No. 70 572DECISIONSOF NATIONALLABOR RELATIONS BOARDnoticed herein and that the hearing in the presentcase was closed. The parties were given until Sep-tember 25, 1967, to file briefs. The General Coun-sel has filed a brief which has been considered.Upon the basis of the entire record and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BOARD'S ASSERTION OF JURISDICTION IN THECASEThe complaint alleges that the Respondent is aFlorida corporation with its principal office andplace of business in Miami, Florida, whereit is en-gaged in the manufacture, sale, and distribution ofart work, paintings, pictures, sculptures, and relatedproducts, and that in the operation of its business itannually sells and ships products valued in excess of$50,000 directly to customers located outside theState of Florida. The Respondent's answer admitsthese allegations but denies that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. On thebasis of the foregoing admitted facts the Boardfound in Case 12-CA-3577 (1-2) that the Respon-dent is engaged in commerce within the meaning ofthe Act and I accordingly make such finding here. Ifurther find that the Act's purposes will be effectu-ated by the Board's assertion of jurisdiction in thiscase over the Respondent's operations.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting theRespondent's employees to membership.III.THE UNFAIR LABOR PRACTICESThe complaint alleges the Respondent's unlawfuldischarge of employees Horacio Trujillo and J. D.Mosely on November 23 and 29, 1966, respective-ly,because each had testified for the GeneralCounselagainsttheRespondentinCase12-CA-35773(1-2), and because of their activitiesin behalf of the Union. The first of said reasons isbasis for the complaint allegation that the Respon-dent had violated Section 8(a)(4) of the Act, andthe second is basis for the allegation that Section8(a)(3) had been violated. The Respondent de-fends theterminationsof these employees on theground that it had no work for them. In Trujillo'scase,the Respondent further explains that his ter-minationwas necessitated by his inability to com-prehend work directions in English.The following findings, relevant to the instantcase,weremade by the Board in Case12-CA-3577(1-2). In July 1966 directly after theUnion began its campaign to organize the Respon-dent's employees, the Respondent counter-cam-paigned by unlawfully interrogating employees con-:erning their union activities, by threatening themwith reprisals,and by promising them improvedworking conditions.This conduct was found viola-tiveof Section 8(a)(1) of the Act. The Boardfurther found that the Respondent had unlawfullydischarged four employees in violation of Section8(a)(3) of the Act'because of their activities in be-half of the Union, and that one of these employeeswas the J.D. Mosely who in the instant case wasagain allegedly discharged for his union activitiesand because he had testified against the Respon-dent.Finally,the Board found that the Respondenthad violated Section 8(a)(5) of the Act by its un-lawful refusal to recognize and to bargain with theUnion.The facts of the instant case are evaluatedand construed in the light of the aforestated Boardfindingsand conclusions.SeeE.V.PrenticeMachine Works, Inc.,120 NLRB 1691, 1692, fn. 2.On July 20, 1966,as previously found by theBoard,the Respondent's employees went on striketo protest the Respondent'sunfair labor practices.Following an exchange of letters between counselfor the Union and the Respondent,reinstatementwas offered on November 7, 1966,by the Respon-dent to 36 strikers, including the four discrimina-torilydischargedemployees.By arrangementbetween counsel,all these employees were givenuntil November 14 to report to work.None, exceptTrujillo and Mosely chose to return to work.Mosely reported on November 15, 1966, andworked until Friday, November 18. On Monday,November 21, he appeared at the hearing in Case12-CA-35779 (1-2) pursuant to subpena from theGeneral Counsel.He testified as a General Coun-sel'switnessonNovember 23 and again onNovember 28.When he reported for work onNovember 29 he discovered that his timecard hadbeen removed from its accustomed place. Hethereupon spoke about the missing card to EvelynWagner,PresidentTheodore Foster's secretary,who directed him to await Foster's arrival. Thelatter arrived at the plant at 8:30 a.m. and, accord-ing to Mosely,merely glanced angrily at him. Mose-ly heard Wagner tell Foster that he was ready tostartwork but did not hear Foster's reply. Fosterleft at 9 a.m. without having spoken to Mosely. Ahalf hour or so later Wagner informed Mosely thatthey were still looking for work for him. Later sheadvised there was nothing for him and promised tocall him in a few weeks if there was need for him.The call never came.Mosely had worked for the Respondent for about3 years before his discharge in 1966. He claimedthat in all that time he had been laid off only onceand this was on an occasion when the whole plantwas shut down for about 4 days. As previouslyfound by the Trial Examiner and the Board, Moselywas the only employee who operated the largemachines in the carpentry department for makingtables.While employed by the Respondent his prin-cipal duty had been to operate a machine which AMERICAN ART INDUSTRIES, INC.573cuts masonite to form tabletops.Estimates of thenumber of tabletops which this machine canproduce hourly if operated at maximum speedranged from 200,according to Mosely,to 300 ac-cording to President Foster. While" Mosely testifiedthat 65 percent of his time was spent on operatingthat machine, he further indicated that it is too dif-ficult properly to make such estimate as his dutiesin the course of the day changed frequently andthere was no consistency to his time spent produc-ing tabletops.His other-activities consisted of as-sembling tables,operatingamachinewhichsmoothes the edges of tables with formica tops, aprocess he called"routing,"and such other work -ashe was ordered to perform by his shop foreman.For example,on the third day following his returnon November 15, 1966, Mosely cut designs on pic-ture frames.Mosely observed,- when he returned to work onNovember 15, that the inventory of tabletops wasdown to about 200 to 300. When he had lastworked for the Respondent in July 1966, there hadbeen An inventory of 500 to 600 tabletops. He de-nied that upon resuming work on November 15 hehad been told there would be only 3 days' work forhim.-Trujillo had worked for the Respondent fromMarch 1963 until he went on strike in July 1966.He returned to work on November 16 pursuant tothe Respondent's reinstatement offer and workeduntilNovember-18, 1966. Having been subpenaedby the General Counsel to testify in Case12-CA-3577(1-2), Trujillo appeared at the hear-ing in that case on November 21 and 22. hetestified for the General Counsel on the latter date.He reported for work at his usual starting time onNovember 23 and was instructed to await the ar-rival of President Foster who, when he came to theplant, told Trujillo to leave and to return to workon Monday, November 28. Trujillo reported onthat date and was again told to await PresidentFoster's arrival. The latter did not speak to himwhen he came to the plant but Trujillo - was in-formed by Foster's secretary, Evelyn Wagner, thatthere was no work for him and that he was not toreturn to the plant until called.He has not beencalled.-Trujillo's job for the, Respondent had been topaint picture frames with a spray gun using variouscolors as directed. He also spray painted tables, pic-tures, and figures. About 75 percent of his time,however,had been spent painting picture frames.Trujillo cannot read English. Nor can he compre-hend spoken English excepted to a limited degree.During his several years' employment by theRespondent he had generally been instructed ver-bally in Spanish by a woman, Edna Trujillo, whomhe had regarded as the-head of his department.When he returned to work in November 1966, shewas no longer employedby theRespondent. Norwas there anyone else in the plant who could com-municate with him in Spanish.Despite his languagedifficulties; Trujillo insisted that he effectively hadreceived work instructions in the past from otherswho could not communicate to him in Spanish. Hetestified he had frequently received such instruc-tions in English from President Foster's son,Richard,and from Foster'swife.They had in-structed him that he was to-paintwith certaincolors by writing the word white,black,blue, red,or yellow on a slip of paper which was stapled to apiece of wood. This he could comprehend. He de-nied that he had ever received written instructionsto paint in variations from these basic colors. If aspecial shade was desired the mixed paint would bebrought to him in a can,or he would prepare themixture by matching it with a sample sent to him.He maintainsthat he hadnever duringhismorethan 3 years' employment had been told by Mrs.Foster or by Richard Foster that he had failed tocarry out their instructions properly. He denied thatinhis 3 days'employment after his return onNovember 16 that he had committed errors whichnecessitated any repainting. On each of these dayshe had been informed by Richard Foster of thework he was to do including the colors he was touse.Trujilloclaimed he understood his orderswithout difficulty and had proceeded with his workwithout receiving complaints about his per-formance. Upon his return to work in November1966, Trujillo had observed that there were twowomen and a man-doing spray painting worksimilar tothat which he had done. These were, newemployees who had been hired after he had gone`on strike in July. -PresidentFosterdenied that.Mosely's -ap-pearance in Case 12-CA-3577(1-2.) as a witnessfor the General Counsel or his union activities, astowhich he admitted knowledge,motivated hislayoff.He insisted the sole reason for this actionwas lack of work.He disclaimed resentment towardtheemployeeswho had testified against theRespondent,nor, he said,had he glanced angrily atMosely when he returned to work after he hadtestified. He disagreed with Mosely that he had dur-ing his entire employment been laid off just once:He declared that neither Mosely nor Trujillo shouldhave been reemployed at all in November 1966. Hehad done so, he testified,despitelack ofneed forthem,because of his attorney's insistence. He as-serted that he should have ignored his attorney. Toemploy Mosely and Trujillo necessitated makingwork for them. They were laid off after but a fewdays' work following their reinstatement because"the work they were doing we already had a suffi-ciency of. They ran the stock ,up to a point where itwas no longer economically feasible to, carrythem."Since their departure no one, assertedly, hasbeen employed to do their work. The Respondent'ssales,according to Foster, are down 25 percentfrom the previous year and at the moment no newtabletops are being produced. At one point Foster 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaimed a present inventory of 5,000 to 6,000 tabletops, although he could not in later testimony stateexactly how much was piled up by Mosely in thefew days lie worked after his November reinstate-ment.Concerning Trujillo, Foster related that his ina-bility to understand English directions made im-possible his continued employment. Moreover, newdevices installed by the Respondent after the July1966 strike have eliminated "certain jobs" whichhad "a bearing on some of this spraying" whichTrujillo used to perform. Foster testified he wouldhave endeavored to find other work for Trujillo ex-cept for hislanguagehandicap. He acknowledgedthat three employees had been hired to do spraypaintingafter the strike and that they wereretaineddespite Trujillo's layoff. Foster explained that thesepersons spray paint products which Trujillo couldnot paint adequately. This was so because to teachhim to do this work required communication withhim in Spanish and no person with the ability tospeak thatlanguage isnow employed by theRespondent. He stated that Trujillo had been givenan opportunity to do the new work but was unableto perform satisfactorily. In the few days he workedhe made many errors because he used the wrongcolors and improper amounts.Foster acknowledged that when the November 7,1966, offer of reinstatement was made to the 36strikers the Respondent actually had need for halfof them who could have been put to work within aday to a week. As to the remaining 18, his intentionhad been-to absorb them in the work force "as fastas we could feed them in." He testified that at thetime the offer was made the Respondent employed50 employees. Thus, by Foster's own calculationstheRespondent would have employed 68 em-ployees immediately after the November 7 rein-statement offer had 18 strikers requested reinstate-ment, and the.remaining18 would have been fedinto the .force- as needed. Foster qualified thistestimony by insistence this would not have been an"economical" move. The Respondent's books andrecords show that in the week ending November21, 1966, the Respondent employed 53 employees,that on November 28 this figure had been reducedby layoffs to 48, further reduced by December 5 to45 by other layoffs, and finally on December 21,1966, had been brought down to 41.Iam persuaded that the record preponderates infavor of ' findings that the terminations of bothMosely and Trujillo were unlawfully motivatedbecause' they had testified for the General Counselin Case 12-CA-3577(1-2). Mosely's known unionactivities and Trujillo's union sympathies, whatevertheymay have been, might have contributed totheir terminations. I have not concerned myselfwith these factors, however, because the remedyherein recommended is sufficiently supported bythe findings of violation of Section 8(a)(4) of theAct without-regard to whether Section 8(a)(3) hasalso been violated. Moreover, there is already anoutstanding Board finding of violation of Section8(a)(3) in Case 12-CA-3577(4-2) to which theaddition of another such finding in the present casewould, be merely cumulative.In reaching the aforestated findings, of Section8(a)(4) violation, I have been influenced by the fol-lowing:,(a) The timing of the, terminations. Both Moselyand Trujillo were notified of their terminationsdirectly upon returning to -work after their absencesto testify in Case 12-CA-3577(1-2). In neithercase had there been any indication that these ac-tions -were pending. Nor had either been given anyreason to believe that his tenure following reinstate-ment was to last just the few days which elapsed be-fore they testified. Nothing was said, as .I find fromthe credited testimony, that Trujillo was being rein-stated on trial because there was no ,Spanish speak-ing personto transmitinstructionsto him, andnothing was said to Mosely that there was little orno need for his services. Thus, the precipitate ter-minationnotification to each after he had testifiedreflects a newly made decision which I am satisfiedwas occasioned by the circumstance of theirtestimony against the Respondent at the unfairlabor practice hearing in Case 12-CA-3577(1-2).(b) The Respondent's explanations for, the ter-minationsare unpersuasive. President Foster's as-sertions that Mosely and Trujillo were- reinstated onthe advice of counsel and in opposition to his ownjudgement is unimpressive. Respondent's counsel isa well-known specialist in the field of labor law andmust be aware, as I am, satisfied he is, that if theRespondent had no work for- these employees therewas no legalobligation to make unnecessary workfor them in order to reinstate them. Any backpayliability which the Respondent might have incurredbecause of previous discriminatory -discharges orbecause of the right of strikers to - reinstatementupon request would have been mitigated' by thesimple fact that the Respondent had no work forthem.2- I cannot suppose that Foster would havereacted in silence to his counsel's advice had itbeen regarded as bad as he claimed. Nor do I sup-pose that counsel -thereupon would not have ex-plained the Respondent's legal right-not to-employpersons for whom it had no work. Actually,-I do notbelieve Foster had taken such a dim view of coun-sel's advice as he clearly acknowledged that whenthe offer of reinstatement was made to 36 strikershe had present need for 18 of them, over and abovehis existingwork force, and that-he intended to ab-sorb the remaining 18 as soon as possible. It strainsbelief to find that when only Mosely and Trujillo, ofthis entire group, decided to return to work thatthere should not have been work for them. One2N L R B v Mastro PlasticsCorp,354F 2d 170, 176 AMERICAN ART INDUSTRIES, INC.would have reasonably expected that at the veryleast each would have been told, when he returned,of the uncertainties of his continued employment.But, as shown, not a word to this effect was spokenuntil after each had given his testimony against theRespondent. I am satisfied Foster reinstated thembecause the Respondent had need for their ser-vices.Ido not credit President Foster's claim of an in-ventory of thousands of tabletops at the time ofMosely's layoff. My impression was that he was in-ventive and capable of exaggeration to make apoint in the course of his testimony. I credit Mose-ly'scontradicting testimony which impressed memore favorably that there were but 200 or 300tabletops on hand when he returned. Moreover,Foster's insistencethat no one has been hired to doMosely's worksincehis last departure does notconvince me that the several machines which hehad operated are at a standstill. Foster did notmake this claim and it is not reasonable to believethat all this machineryremainsidle. In this connec-tion it should again be recalled that the Board hadfound in Case 12-CA-3577(1-2) that Mosely "was.theonlyemployeewho operated the largemachines in the carpentry department for makingtables." There is no indication in the record thatthe ' Respondent has eliminated from its businessoperations the manufacture and sale of tables.I -further credit Trujillo's denial that fault hadever been found, during his tenure of several yearsbefore the, July 1966 strike or in the few days heworked in November 1966 followinghis reinstate-ment,with his ability to comprehend and follow thesimple directionsgiven to him in English.Grantedhis proven' illiteracy, he still showed his ability tocomprehend enough,simple directions to enablehim to work without complaint. Neither Foster'swife nor his son, Richard, from whom Trujillo hadreceived directionsin the past,testified in opposi-tion to his account of work satisfactorily done forthem.; Nor, did Richard Foster appearas a witnesstocontradictTrujillo'sclaim that his work inNovember 1966 had been performed without fault.Only President Foster, who made no showing ofpersonal knowledge of Trujillo's job performance,claims that he could not or did not properly per-form his duties. Accordingly, I find that Trujillo wasnot terminated for his inability to satisfactorilycomprehend instructions or to adequately performhis work.'As to the fact thatsomeof the work that Trujillohad done before the strike is now performed by amechanical device,it isnot certain from the recordthat all his former work has been eliminated bysuch device. Foster acknowledged that there aretimes, when manual operations of the sort Trujillodid still must be performed manually. Moreover, itisnot clear that all the work done by the threespray painters recently employed by the Respon-dent does not entail some work, for example paint-575ing tabletops,which Trujillo can perform. I ammindful that the Respondent is not legally com-pelled to employ anyone incapable of working to itssatisfaction.Ifind,however, that the Respondentdid not terminate Trujillo's services because of suchincapability.It does not follow that if Trujillo's lan-guage difficulties prove an insurmountable barrierto his performance of other duties required by theRespondent that his future employment is legallycompelled. On this record,however, I am satisfiedthat his most recent termination was unlawfullymotivatedby the factof his testimony against theRespondent in a Board proceeding.(c)TheRespondent has shown a predispositionto commit unfair labor practices.Imust,as I have,take into account,in finding an unlawful motivationfor the terminations of Mosely and Trujillo, theRespondent's extensive unfair labor practices foundby theBoard to have been committed in Case12-CA-3577(1-2). I note here, as the Trial Ex-aminer said in that case with the Board's approval,".. . the serious nature of the unfair labor practiceswhich theRespondent has committed,, [show] anutter disregard for the policies of the Act." Suchfinding is the predicate for the Board's assumptionthat the commission of other unfair labor practicesby theRespondentmay reasonablybe anticipated,thereby necessitating the broad cease-and-desistorderenteredbytheBoardinCase12-CA-3577(1-2).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices violative of theAct, I shall recommend that it cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Ihave found that the Respondent terminated the em-ployment of J. D. Mosely on November 29, 1966,and of Horacio Trujillo on November 23, 1966, inviolation of Section 8(a)(4) and (1) of the Act. Ishall therefore recommend that the Respondent beordered to offer immediate and full reinstatementto these employees to their former or substantiallyequivalent positionswithout prejudice to theirseniority or other rights and privileges as employeesand to make them whole for any losses which theymay have suffered because of their unlawful ter- 576DECISIONSOF NATIONALLABOR RELATIONS BOARDminations by payment to them of such sums ofmoney as they normally would have earned aswages absent their terminations. Backpay shall becomputedtfrom the aforestated dates of terminationto the dates of the Respondent's offer of reinstate-ment in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, with in-terest at the rate of 6 percent per annum.Because the unfair labor practices found to havebeen committed by the Respondent strike at theheart of the Act, and because of the extensive un-fair labor practices recently committed by theRespondent(American Art Industries, Inc.,166NLRB 943), the commission of other unfairlabor practices by the Respondent may reasonablybe anticipated. I shall therefore recommend the is-suance of a broad cease-and-desist order.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.American Art Industries, Inc., is an employerwithin the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.General Sales Drivers and Allied Employees,Local Union No. 198, affiliated with the Interna-tionalBrotherhoodofTeamsters,Cahuffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe, Act.3.By terminating the employment of employeesbecause they had testified in a National LaborRelations Board proceeding the Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(4) and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5.Because there is no necessity therefor, nofinding has herein been made that the Respondenthas violated Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thisproceeding, I recommend that American Art Indus-tries, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from the following:(a)Terminating the employment of employeesbecause they have testified in a National LaborRelations Board proceeding.3 In the event that these recommendations are adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-(b) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist General Sales Drivers and Allied Em-ployees, Local Union No. 198, -affiliated with theInternationalBrotherhood of Teamsters, Chauf-feurs,Wareehousemen and Helpers of America, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose-ofcollective bargaining or other mutual aid,or protec-tion or to refrain from engaging in-such activities asguaranteed in Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act.(a)Offer J. D. Mosely and Horacio Trujillo fullreinstatement to their former -or substantiallyequivalent positions-and make them whole for anyloss of earnings suffered as a result of their unlawfulterminations in the manner described in the sectionaabove entitled "The Remedy."(b) Post'at its plant in Miami, Florida, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional-Director for Region 12, after being duly signed byRespondent's representative, shall be posted -by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Preserve and, upon request, make availableto the Board or its agents, for examination and_copying, all payroll records, social- security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d)Notify the Regional Director for Region.12,inwriting, within 20 days from the receipt of thisDecision, what steps have been =taken to complyherewith.'APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommendations of a Trial Ex-aminer of the National Labor Relations Board andin order,to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notifyour employees that:WE WILL- NOT discharge our employeespeals Enforcing an Order"shall be substituted for the words "a Decisionand Order "" In the event that these recommendations are adopted by the Board, thisprovision shall be modified to read"Notifysaid Regional Director,in writ-ing, within 10 days from the date of this Order,what steps Respondent hastaken to comply herewith " AMERICAN ARTbecause they have testified against us in a Na-tional Labor Relations Board case.WE WILL offer immediate and full reinstate-ment to J. D. Mosely and Horacio Trujillo totheir former or substantially equivalent posi-tionswithout prejudice to their seniority orother rights and privileges and make themwhole for any loss of earnings resulting fromtheir discharge by us because they testified in aNational Labor Relations Board case.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exer-cise of their rights under the National LaborRelations Act.DatedBy(Representative) (Title)INDUSTRIES. INC.577Note:We will notify the above-named em-ployees if presently serving in the-Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after"discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice, Room 826, Federal Office Building,Si S.W.FirstAvenue,Miami,Florida33130,Telephone350-5391.350-999 0 - 71 - 38